Lamar, J.
(After stating the foregoing facts.) The right to be at large without the right to act would be but to live in a prison of extended bounds. The liberty which is guaranteed by the constitution means far more than freedom from servitude. An integral and essential element is the right to use all one’s powers of mind and body, to engage in any lawful occupation upon such terms as he may choose, and to make contracts with other citizens who are as free as himself. 'Presumptively every one may agree upon the terms on which he will sell his own property or buy that of another. This right can only be limited and made penal by necessity of preserving the public health, the public morals, or the public safety, included in which would be the necessity of protecting the property of the public. Instances may be found in liquor laws; in statutes requiring the written consent of parents or friends before liquor or opium can be sold to certain persons; the requirement as to inspection of fertilizers, turpentine, flour; and similar statutes too numerous to mention. The act in *621question is in pursuance of the police power (Civil Code, § 5734), which includes the right on the part of the State “ to enact rules for the conduct of the most necessary and common occupations, when from their nature they offer peculiar opportunities for imposition and fraud.” Cooley’s Con. Lim, (7th ed.) 887; Turner v. Maryland, 107 U. S. 41 et seq. 'Seed-cotton, while an article of value, is not ordinarily an article of commerce. Usually it is ginned and packed before being offered for sale. Even small quantities, however, are so much more valuable than similar weight of corn, wheat, oats, or other farm products as to afford special temptation for petty larceny. When stolen from the field of the owner, it is almost impossible to be identified. It is therefore especially difficult to make laws relating to larceny or receiving stolen goods effective in preventing the crime by punishing the thief. The evil is sought to be met by prohibiting the sale at night, or, as in the act now under consideration, by requiring the written consent of the' owner of the land on which it was grown, so as thereby to afford a means by which the property may be traced, and, the thief punished if it was in fact unlawfully taken. The present ease does not involve any question as to what, language must be used in such consent, or whether a bill of sale from the planter would be sufficient. The validity of a similar statute was recognized in Jenkins v. State, 119 Ga. 430.
To require the State to prove the ownership, or to describe the ladd on which the cotton had been grown, would nullify the statute as completely as to declare it unconstitutional. There is no rule of pleading which requires a decision which would bring about such a result. The indictment follows the statute, and was not subject to the demurrer. Compare Penal Code, § 929; Hill v. Dalton, 72 Ga. 314 (1); Williams v. State, 89 Ga. 483. Judgment affirmed.

All the Justices concur.